Corson, J.,
(dissenting.) I adhere to the'former decision of the court in this case, for the reason that, in my judgment, the eighth finding of fact made by the trial court is conclusive upon this court in the absence of the evidence. I cannot agree with the majority of the court that this finding merely states a conclusion of law. It seems to me to be a finding of fact based upon the tax records, as is clearly shown by the subsequent portion of the finding not contained in the former opinion of this court. In the later part of the finding the trial court sets out in detail the tax due on each lot, interest, penalty, and the total amount, aggregating $51.42, and concludes, ‘ ‘And for which several amounts said lots should have been sold for if they had been sold separately.” It will thus be seen that the court finds the true amount due upon these lots, and for which the lot's should have been sold, and finds that the lots described in the complaint, with other property, were ‘ ‘sold in bulk for the gross sum of $59.55. ” If I am correct in this view of the effect of the eighth finding, then, in my judgment, the decision of the trial court is right, and should be affirmed.